           Case 1:19-cv-05292-MHC Document 62-1 Filed 08/04/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

CITIZENS INSURANCE                       )
COMPANY OF AMERICA                       )
                                         )
           Plaintiffs,                   )
                                         )
     and                                 )
                                         )
WESTFIELD INSURANCE                      )
COMPANY,                                 )
                                         )
           Plaintiff Intervenor,         )
                                         )    Civil Action No.
v.                                       )    1:19-cv-05292-MHC
                                         )
BANYAN TREE MANAGEMENT,                  )
LLC; ALBANY DOWNTOWN                     )
HOTEL PARTNERS, LLC; and                 )
JANE DOE,                                )
                                         )
           Defendants/Counterclaim       )
           Plaintiffs.                   )

BANYAN TREE MANAGEMENT,     )
LLC; ALBANY DOWNTOWN        )
HOTEL PARTNERS, LLC         )
                            )
    Third-Party Plaintiffs, )
                            )
v.                          )
                            )
STARR INDEMNITY & LIABILITY )
COMPANY,                    )
                            )
    Third-Party Defendant.  )
      Case 1:19-cv-05292-MHC Document 62-1 Filed 08/04/20 Page 2 of 2




 ORDER GRANTING CONSENT MOTION FOR EXTENSION OF TIME
 FOR THIRD-PARTY DEFENDANT STARR INDEMNITY & LIABILITY
  COMPANY TO FILE A RESPONSIVE PLEADING TO THE THIRD-
      PARTY COMPLAINT FOR DECLARATORY JUDGMENT

      Before the Court is the Consent Motion for Extension of Time For Third-

Party Defendant Starr Indemnity & Liability Company To File A Responsive

Pleading To The Third-Party Complaint For Declaratory Judgment ("Motion").

Having considered the Motion, the Court hereby GRANTS the Motion.

      Accordingly, the Court extends the deadline by which Third-Party

Defendant Starr Indemnity & Liability Company must answer or otherwise

respond to the Third-Party Complaint for Declaratory Judgment through and

including August 19, 2020.


      DONE and ORDERED this ___ day of August, 2020.



                                      Mark H. Cohen
                                      United States District Judge




                                      2
